ALPINE DYNAMIC DIVIDEND FUND ALPINE DYNAMIC FINANCIAL SERVICES FUND ALPINE DYNAMIC INNOVATORS FUND EACH A SERIES OF ALPINE SERIES TRUST (the “Trust”) Supplement dated June 27, 2011 to the Trust’s Statutory Prospectus dated March 1, 2011 The following table replaces the table in the section entitled “Performance” on page 10 of the Trust’s Statutory Prospectus: Average Annual Total Returns (For the periods ending December 31, 2010) Alpine Dynamic Dividend Fund 1 Year 5 Years Since Inception 9/22/03 Return Before Taxes 12.07% (1.33)% 5.28% Return After Taxes on Distributions 7.02% (4.38)% 2.43% Return After Taxes on Distributions and Sale of Fund Shares 8.55% (1.63)% 4.12% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 15.06% 2.29% 4.79% Lipper Global Multi-Cap Core Funds Average (reflects no deduction for fees, expenses or taxes) 14.08% 2.41% 6.56% ***** The following table replaces the table in the section entitled “Performance” on page 14 of the Trust’s Statutory Prospectus: Average Annual Total Returns (For the periods ending December 31, 2010) Alpine Dynamic Financial Services Fund 1 Year 5 Years Since Inception 11/1/05 Return Before Taxes 17.76% 5.42% 5.78% Return After Taxes on Distributions 17.71% 2.55% 2.98% Return After Taxes on Distributions and Sale of Fund Shares 11.61% 3.04% 3.39% Philadelphia PHLX/KBW Bank Index (reflects no deduction for fees, expenses or taxes) 22.24% (12.85)% (9.17)% NASDAQ 100 Financial Services Index (reflects no deduction for fees, expenses or taxes) 11.80% (4.85)% (4.61)% Lipper Financial Services Funds Average (reflects no deduction for fees, expenses or taxes) 11.85% (7.20)% (6.42)% ***** The following table replaces the table in the section entitled “Performance” on page 19 of the Trust’s Statutory Prospectus: Average Annual Total Returns (For the periods ending December 31, 2010) Alpine Dynamic Innovators Fund 1 Year Since Inception 7/11/06 Return Before Taxes 16.01% 2.46% Return After Taxes on Distributions 16.01% 2.05% Return After Taxes on Distributions and Sale of Fund Shares 10.41% 1.89% Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 29.09% 5.29% Lipper Multi-Cap Growth Funds Average (reflects no deduction for fees, expenses or taxes) 18.62% 4.82%
